Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the Act) For the quarterly period ended March 31, 2008 [ ] Transition Report Pursuant to Section 13 or 15(d) of the Act For the transition period from to Commission File Number 000-25767 Belair Capital Fund LLC (Exact Name of Registrant as Specified in Its Charter) Massachusetts 04-3404037 (State of Organization) (I.R.S. Employer Identification No.) The Eaton Vance Building 255 State Street Boston, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, Including Area Code: 617-482-8260 None (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. (See definition of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Act). Large Accelerated Filer X Accelerated Filer Non-Accelerated Filer Smaller Reporting Company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X 1 Belair Capital Fund LLC Index to Form 10-Q PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited). 3 Condensed Consolidated Statements of Assets and Liabilities as of March 31, 2008 and December 31, 2007 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2008 and 2007 4 Condensed Consolidated Statements of Changes in Net Assets for the Three Months Ended March 31, 2008 and the Year Ended December 31, 2007 6 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2008 and 2007 7 Financial Highlights for the Three Months Ended March 31, 2008 and the Year Ended December 31, 2007 9 Notes to Condensed Consolidated Financial Statements as of March 31, 2008 10 Item 2. Managements Discussion and Analysis of Financial Condition 17 and Results of Operations (MD&A). Item 3. Quantitative and Qualitative Disclosures About Market Risk. 19 Item 4. Controls and Procedures. 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 23 Item 1A. Risk Factors. 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 23 Item 3. Defaults Upon Senior Securities. 23 Item 4. Submission of Matters to a Vote of Security Holders. 23 Item 5. Other Information. 23 Item 6. Exhibits. 23 SIGNATURES 25 EXHIBIT INDEX 26 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. BELAIR CAPITAL FUND LLC Condensed Consolidated Statements of Assets and Liabilities (Unaudited) March 31, 2008 December 31, 2007 Assets: Investment in Belvedere Capital Fund Company LLC (Belvedere Company) $ 879,259,458 $ 1,011,148,818 Investment in Partnership Preference Units 90,076,025 129,862,308 Investment in Real Estate Joint Venture 62,402,378 61,663,773 Investment in Wholly Owned Property 79,600,000 79,600,000 Investment in other real estate (Note 3) 0 0 Affiliated investment 1,334,506 3,495,990 Total investments $ 1,112,672,367 $ 1,285,770,889 Cash 2,271,181 1,348,393 Distributions and interest receivable - 371,682 Interest receivable from affiliated investment 6,081 16,105 Swap interest receivable - 22,734 Open interest rate swap agreements, at value - 1,264,839 Other assets 274,146 279,445 Total assets $ 1,115,223,775 $ 1,289,074,087 Liabilities: Loan payable  Credit Facility $ 292,000,000 $ 312,000,000 Mortgage note payable 60,700,000 60,700,000 Payable for Fund Shares redeemed - 2,026,400 Open interest rate swap agreements, at value 1,464,716 - Payable to affiliate for investment advisory and administrative fees 295,568 337,104 Payable to affiliate for servicing fee 35,020 77,843 Other accrued expenses: Swap interest expense 103,630 - Interest expense 487,862 535,233 Other expenses and liabilities 849,376 479,783 Total liabilities $ 355,936,172 $376,156,363 Net assets $ 759,287,603 $912,917,724 Shareholders capital $ 759,287,603 $ 912,917,724 Shares outstanding (unlimited number of shares authorized) 5,950,090 6,227,435 Net asset value and redemption price per share $ 127.61 $ 146.60 See notes to unaudited condensed consolidated financial statements 3 BELAIR CAPITAL FUND LLC Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, 2008 March 31, 2007 Investment Income: Dividends allocated from Belvedere Company (net of foreign taxes, $17,858 and $16,204, respectively) $ 4,469,150 $ 5,569,448 Interest allocated from Belvedere Company 51,538 29,802 Security lending income allocated from Belvedere Company, net 17,507 5,082 Expenses allocated from Belvedere Company (1,381,781) (1,752,215) Net investment income allocated from Belvedere Company $ 3,156,414 $ 3,852,117 Distributions from Partnership Preference Units 1,600,976 2,599,812 Net investment income from Real Estate Joint Venture 1,404,740 647,354 Rental income from Wholly Owned Property 1,213,317 1,213,317 Interest 617 1,273 Interest allocated from affiliated investment 98,094 103,711 Expenses allocated from affiliated investment (11,331) (9,698) Total investment income $ 7,462,827 $ 8,407,886 Expenses: Investment advisory and administrative fees $ 916,243 $ 1,149,243 Servicing fee 57,937 56,118 Interest expense on Credit Facility 3,025,616 6,423,405 Interest expense on mortgage note 865,168 751,081 Custodian and transfer agent fee 21,027 19,509 Miscellaneous 194,286 250,503 Total expenses $ 5,080,277 $ 8,649,859 Net investment income (loss) $ 2,382,550 $(241,973) See notes to unaudited condensed consolidated financial statements 4 BELAIR CAPITAL FUND LLC Condensed Consolidated Statements of Operations (Unaudited) (Continued) Three Months Ended March 31, 2008 March 31, 2007 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions in Belvedere Company (investments and foreign currency) (identified cost basis) $ 896,165 $ 9,752,751 Investment transactions in Partnership Preference Units (identified cost basis) (184,414) 36,401 Interest rate swap agreements (506,928) 847,645 Net realized gain $ 204,823 $ 10,636,797 Change in unrealized appreciation (depreciation)  Investments in Belvedere Company (investments and foreign currency) (identified cost basis) $ (88,639,973) $ (11,821,270) Investments in Partnership Preference Units (identified cost basis) (6,556,986) 1,153,937 Investment in Real Estate Joint Venture (666,135) 6,873,175 Interest rate swap agreements (2,729,555) (1,922,214) Net change in unrealized appreciation (depreciation) $ (98,592,649) $ (5,716,372) Net realized and unrealized gain (loss) $ (98,387,826) $ 4,920,425 Net increase (decrease) in net assets from operations $ (96,005,276) $ 4,678,452 (1) Amounts include net realized gain from redemptions in-kind of $3,399,657 and $9,057,102, respectively. (2) Amounts include net interest earned (incurred) in connection with interest rate swap agreements of $(576,888) and $847,645, respectively (Note 7). See notes to unaudited condensed consolidated financial statements 5 BELAIR CAPITAL FUND LLC Condensed Consolidated Statements of Changes in Net Assets (Unaudited) Three Months Ended Year Ended March 31, 2008 December 31, 2007 Increase (Decrease) in Net Assets: From operations  Net investment income $2,382,550 $ 123,045 Net realized gain from investment transactions, foreign currency transactions and interest rate swap agreements 204,823 43,557,744 Net change in unrealized appreciation (depreciation) of investments, foreign currency and interest rate swap agreements (98,592,649) (3,291,054) Net increase (decrease) in net assets from operations $ (96,005,276) $ 40,389,735 Transactions in Fund Shares  Net asset value of Fund Shares issued to Shareholders in payment of distributions declared $ 8,715,200 $ 6,859,051 Net asset value of Fund Shares redeemed (45,276,785) (132,237,340) Net decrease in net assets from Fund Share transactions $ (36,561,585) $ (125,378,289) Distributions  Distributions to Shareholders $ (21,063,260) $ (17,036,448) Total distributions $ (21,063,260) $ (17,036,448) Net decrease in net assets $ (153,630,121) $ (102,025,002) Net assets: At beginning of period $ 912,917,724 $ 1,014,942,726 At end of period $ 759,287,603 $ 912,917,724 See notes to unaudited condensed consolidated financial statements 6 BELAIR CAPITAL FUND LLC Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended Increase (Decrease) In Cash: March 31, 2008 March 31, 2007 Cash Flows From Operating Activities  Net increase (decrease) in net assets from operations $ (96,005,276) $ 4,678,452 Adjustments to reconcile net increase (decrease) in net assets from operations to net cash flows provided by (used in) operating activities  Net investment income allocated from Belvedere Company (3,156,414) (3,852,117) Net investment income from Real Estate Joint Venture (1,404,740) (647,354) Capital contributions to Real Estate Joint Venture - (2,000,000) Decrease in affiliated investment 2,161,484 3,443,286 Decrease in distributions and interest receivable 371,682 236 Decrease in interest receivable from affiliated investment 10,024 7,002 Increase in interest receivable for open swap agreements (1,960) (7,757) (Increase) decrease in other assets 5,299 (229,925) Increase (decrease) in payable to affiliate for investment advisory and administrative fees (41,536) 4,725 Decrease in payable to affiliate for servicing fees (42,823) (19,266) Increase in interest payable for open swap agreements 103,630 - Increase in accrued interest and other accrued expenses and liabilities 322,222 415,351 Increases in Partnership Preference Units - (10,741) Proceeds from sales of Partnership Preference Units 33,044,883 405,899 Refund of cash upon purchase of Wholly Owned Property - 2,739 Proceeds from sale of interest rate swap agreements 94,654 - Net interest earned (incurred) on interest rate swap agreements (576,888) 847,645 Net realized gain from investment transactions, foreign currency transactions and interest rate swap agreements (204,823) (10,636,797) Net change in unrealized (appreciation) depreciation of investments, foreign currency and interest rate swap agreements 98,592,649 5,716,372 Net cash flows provided by (used in) operating activities $ 33,272,067 $ (1,882,250) Cash Flows From Financing Activities  Repayments of Credit Facility $ (20,000,000) $ (48,000,000) Proceeds from mortgage note - 60,700,000 Payments for Fund Shares redeemed (1,219) (671) Distributions paid to Shareholders (12,348,060) (10,177,397) Special distribution paid to Shareholders - (19,976) Net cash flows provided by (used in) financing activities $ (32,349,279) $ 2,501,956 Net increase in cash $ 922,788 $ 619,706 Cash at beginning of period $ 1,348,393 $ 2,353,329 Cash at end of period $ 2,271,181 $ 2,973,035 See notes to unaudited condensed consolidated financial statements 7 BELAIR CAPITAL FUND LLC Condensed Consolidated Statements of Cash Flows (Unaudited) (Continued) Three Months Ended March 31, 2008 March 31, 2007 Supplemental Disclosure and Non-cash Operating and Financing Activities  Interest paid on loan  Credit Facility $ 3,072,987 $ 6,382,515 Interest paid on mortgage note $ 860,777 $ 747,268 Interest paid (received) on swap agreements, net $ 475,218 $ (839,888) Reinvestment of distributions paid to Shareholders $ 8,715,200 $ 6,859,051 Market value of securities distributed in payment of redemptions $ 47,301,966 $ 34,784,890 Swap interest receivable disposed of in conjunction with the sale of interest rate swap agreements $ 24,694 $ - See notes to unaudited condensed consolidated financial statements 8 BELAIR CAPITAL FUND LLC Financial Highlights (Unaudited) Three Months Ended Year Ended March 31, 2008 December 31, 2007 Net asset value  Beginning of period $ 146.600 $ 143.480 Income (loss) from operations Net investment income $ 0.391 $ 0.019 Net realized and unrealized gain (loss) (15.941) 5.521 Total income (loss) from operations $ (15.550) Distributions Distributions to Shareholders $ (3.440) $ (2.420) Total distributions $ (3.440) $ (2.420) Net asset value  End of period $ 146.600 Total Return (10.68)% 3.92% Ratios as a percentage of average net assets Investment advisory and administrative fees, servicing fee and other operating expenses 1.29% 1.29% Interest and other borrowing costs 1.52% 2.38% Expenses of Wholly Owned Property 0.44% 0.34% Total expenses 3.25% 4.01% Net investment income 1.19% 0.01% Ratios as a percentage of average gross assets Investment advisory and administrative fees, servicing fee and other operating expenses 0.81% 0.81% Interest and other borrowing costs 0.95% 1.49% Expenses of Wholly Owned Property 0.27% 0.22% Total expenses 2.03% 2.52% Net investment income 0.75% 0.01% Supplemental Data Net assets, end of period (000s omitted) $ 759,288 $ 912,918 Portfolio turnover of Tax-Managed Growth Portfolio 0% 2% (1) Calculated using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (3) Not annualized. (4) Includes the expenses of Belair Capital Fund LLC (Belair Capital) and Belair Real Estate Corporation (Belair Real Estate). Does not include expenses of Belair Real Estate's Wholly Owned Property. (5) Includes Belair Capitals share of Belvedere Capital Fund Company LLC's allocated expenses, including those expenses allocated from Tax- Managed Growth Portfolio. (6) Ratios do not include net interest earned or incurred in connection with interest rate swap agreements. Had such amounts been included, ratios would have been lower or higher. (7) Represents expenses incurred by Belair Real Estate's Wholly Owned Property. (8) Average gross assets means the average daily amount of the value of all assets of Belair Capital (not including its investment in Belair Real Estate) plus all assets of Belair Real Estate minus the sum of their liabilities other than the principal amount of money borrowed. For this purpose, the assets and liabilities of Belair Real Estate include its ratable share of the assets and liabilities of its direct and indirect subsidiaries, real estate joint ventures and co-owned real property investments, if any. (9) Annualized. (10) Excludes the value of portfolio securities contributed or distributed as a result of in-kind shareholder transactions. The total turnover rate of Tax-Managed Growth Portfolio including in-kind contributions and distributions was 1% and 6% for the three months ended March 31, 2008 and the year ended December 31, 2007, respectively. (11) Amounts to less than 1%. See notes to unaudited condensed consolidated financial statements 9 BELAIR CAPITAL FUND LLC as of March 31, 2008 Notes to Condensed Consolidated Financial Statements (Unaudited) 1 Basis of Presentation The condensed consolidated interim financial statements of Belair Capital Fund LLC (Belair Capital) and its subsidiaries (collectively, the Fund) have been prepared, without audit, in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with GAAP have been condensed or omitted as permitted by such rules and regulations. All adjustments, consisting of normal recurring adjustments, have been included. Management believes that the disclosures are adequate to present fairly the financial position, results of operations, cash flows and financial highlights as of the dates and for the periods presented. It is suggested that these interim financial statements be read in conjunction with the financial statements and the notes thereto included in the Funds latest annual report on Form 10-K. Results for interim periods are not necessarily indicative of those to be expected for the full fiscal year. The condensed consolidated statement of assets and liabilities at December 31, 2007 and the condensed consolidated statement of changes in net assets and the financial highlights for the year then ended have been derived from the December 31, 2007 audited financial statements but do not include all of the information and footnotes required by GAAP for complete financial statements as permitted by the instructions to Form 10-Q and Article 10 of Regulation S-X. 2 Recently Issued Accounting Pronouncements In March 2008, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 161, Disclosures about Derivative Instruments and Hedging Activities - an amendment of FASB Statement No. 133. SFAS No. 161 requires enhanced disclosures about an entitys derivative and hedging activities including qualitative disclosures about the objectives and strategies for using derivative instruments, and quantitative disclosures about fair value amounts as well as gains and losses on derivative instruments. SFAS No. 161 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008. Management is currently evaluating the impact the adoption of SFAS No. 161 will have on the Funds financial statement disclosures. 3 Fair Value Hierarchy The Fund adopted SFAS No. 157, Fair Value Measurements, on January 1, 2008 as required. SFAS No. 157 establishes a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three levels of the fair value hierarchy under SFAS No. 157 are described below. 10 Basis of Fair Value Measurement Level 1  Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level 2  Quoted prices in markets that are not considered to be active or financial instruments for which all significant inputs are observable, either directly or indirectly; Level 3  Prices or valuations that require inputs that are both significant to the fair value measurement and unobservable. In determining the fair value of its investments, the Fund uses appropriate valuation techniques based on available inputs. In accordance with SFAS No. 157, the Fund maximizes its use of observable inputs and minimizes the use of unobservable inputs when measuring fair value. Accordingly, when available, the Fund measures fair value using Level 1 inputs because they generally provide the most reliable evidence of fair value. If market data is not readily available, fair value is based upon other significant unobservable inputs such as inputs that reflect the Funds own assumptions. As required by SFAS No. 157, investments valued using unobservable inputs are classified to the lowest level of any input that is most significant to the valuation. Thus, a valuation may be classified in Level 3 even though there may be significant inputs that are readily observable. The Funds investment in Belvedere Capital Fund Company LLC (Belvedere Company) and Cash Management Portfolio (Cash Management) are classified within Level 1 of the fair value hierarchy. Interest rate swap agreements are classified within Level 2 of the fair value hierarchy while the Funds real estate investments are classified within Level 3 of the fair value hierarchy. The Funds assets classified as Level 3 as of March 31, 2008 represent approximately 20.8% of the Funds total assets. The following table presents for each of the hierarchy levels, the Funds assets and liabilities that are measured at fair value as of March 31, 2008. Fair Value Measurements at March 31, 2008 Description March 31, 2008 Level 1 Level 2 Level 3 Assets Investment in Belvedere Company $ 879,259,458 $ 879,259,458 $- $ - Partnership Preference Units 90,076,025 - - 90,076,025 Real Estate Joint Venture 62,402,378 - - 62,402,378 Wholly Owned Property 79,600,000 - - 79,600,000 Other Real Estate 0 - - 0 Short-Term Investment 1,334,506 1,334,506 - - Total $ 1,112,672,367 $ 880,593,964 $ - $ 232,078,403 Liabilities Interest Rate Swap Agreements $ 1,464,716 $ - $ 1,464,716 $- Total $ 1,464,716 $- $ 1,464,716 $ - (1) Represents debt and common equity investments valued at zero. The following table presents the changes in the Level 3 fair value category for the three months ended March 31, 2008. The Fund classifies investments in Level 3 of the fair value hierarchy when there is reliance on at least one significant unobservable input to the fair value measurement. In accordance with SFAS No. 157, the Funds real estate investments are considered Level 3 investments. 11 Level 3 Fair Value Measurements Partnership Wholly Preference Real Estate Owned Other Real Units Joint Venture Property Estate Total Beginning Balance as of January 1, 2008 $ 129,862,308 $ 61,663,773 $ 79,600,000 $ 0 $ 271,126,081 Net realized loss (184,414) - - - (184,414) Net change in unrealized appreciation (depreciation) (6,556,986) (666,135) - - (7,223,121) Net sales (33,044,883) - - - (33,044,883) Net investment income - 1,404,740 - - 1,404,740 Net transfers in and/or out of Level 3 - Ending Balance as of March 31, 2008 $90,076,025 $ 62,402,378 $ 79,600,000 $0 $ 232,078,403 Net change in unrealized appreciation (depreciation) from investments still held at March 31, 2008 $ (5,972,500) $ (666,135) $ - $ - $ (6,638,635) (1) Represents debt and common equity investments valued at zero. (2) Represents net investment income recorded in accordance with the equity method. 4 Investment Transactions The following table summarizes the Funds investment transactions, other than short-term investments, for the three months ended March 31, 2008 and 2007: Three Months Ended Investment Transactions March 31, 2008 March 31, 2007 Decreases in investment in Belvedere Company $47,301,966 $ 34,784,890 Increases in Partnership Preference Units $ - $ 10,741 Decreases in Partnership Preference Units $33,044,883 $ 405,899 Increase in investment in Real Estate Joint Venture $ - $ 2,000,000 (1) Decreases in Partnership Preference Units for the three months ended March 31, 2008 and 2007 represent Partnership Preference Units sold to real estate investment affiliates of other investment funds advised by Boston Management and Research (Boston Management) for which net realized gains (losses) of $(184,414) and $36,401 were recognized, respectively. 5 Indirect Investment in the Portfolio The following table summarizes the Funds investment in Tax-Managed Growth Portfolio (the Portfolio) through Belvedere Company for the three months ended March 31, 2008 and 2007, including allocations of income, expenses and net realized and unrealized gains (losses) for the respective periods then ended: Three Months Ended March 31, 2008 March 31, 2007 Belvedere Companys interest in the Portfolio $ 13,119,762,086 $ 14,582,219,042 The Funds investment in Belvedere Company $ 879,259,458 $ 1,154,213,245 Income allocated to Belvedere Company from the Portfolio $ 66,760,998 $ 70,744,130 Income allocated to the Fund from Belvedere Company $ 4,538,195 $ 5,604,332 Expenses allocated to Belvedere Company from the Portfolio $ 15,190,813 $ 16,470,855 12 Three Months Ended March 31, 2008 March 31, 2007 Expenses allocated to the Fund from Belvedere Company $ 1,381,781 $ 1,752,215 Net realized gain from investment transactions and foreign currency transactions allocated to Belvedere Company from the Portfolio $ 13,284,076 $ 122,914,854 Net realized gain from investment transactions and foreign currency transactions allocated to the Fund from Belvedere Company $ 896,165 $ 9,752,751 Net change in unrealized appreciation (depreciation) of investments and foreign currency allocated to Belvedere Company from the Portfolio $ (1,300,661,962) $ (150,839,988) Net change in unrealized appreciation (depreciation) of investments and foreign currency allocated to the Fund from Belvedere Company $ (88,639,973) $ (11,821,270) (1) As of March 31, 2008 and 2007, the value of Belvedere Companys interest in the Portfolio represents 74.5% and 73.3% of the Portfolios net assets, respectively. (2) As of March 31, 2008 and 2007, the Funds investment in Belvedere Company represents 6.7% and 7.9% of Belvedere Companys net assets, respectively. (3) Expenses allocated to the Fund from Belvedere Company represent: Three Months Ended March 31, 2008 March 31, 2007 Expenses allocated from the Portfolio $ 1,031,873 $ 1,306,658 Servicing fee $ 341,847 $ 436,118 Operating expenses $ 8,061 $ 9,439 A summary of the Portfolios Statement of Assets and Liabilities at March 31, 2008, December 31, 2007 and March 31, 2007 and its operations for the three months ended March 31, 2008, for the year ended December 31, 2007 and for the three months ended March 31, 2007 follows: March 31, 2008 December 31, 2007 March 31, 2007 Investments, at value $ 17,650,169,693 $ 19,936,263,306 $ 19,937,460,086 Other assets 56,841,937 43,955,996 37,893,469 Total assets $ 17,707,011,630 $ 19,980,219,302 $ 19,975,353,555 Collateral for securities loaned $ 94,532,436 $ 107,661,941 $ 73,078,289 Management fee payable 6,296,266 7,154,208 7,081,409 Other liabilities 1,254,240 1,241,923 702,785 Total liabilities $102,082,942 $ 116,058,072 $ 80,862,483 Net assets $ 17,604,928,688 $ 19,864,161,230 $ 19,894,491,072 Total investment income $ 89,568,864 $ 404,322,644 $ 96,544,634 Investment adviser fee $ 19,484,900 $ 87,681,000 $ 21,767,375 Other expenses 800,316 3,023,904 714,355 Total expense reductions (12) (124) (89) Net expenses $ 20,285,204 $ 90,704,780 $ 22,481,641 Net investment income $ 69,283,660 $ 313,617,864 $ 74,062,993 Net realized gain from investment transactions and foreign currency transactions 44,806,471 891,474,938 189,585,596 Net change in unrealized appreciation (depreciation) of investments and foreign currency (1,777,809,047) (239,534,188) (228,797,508) Net increase (decrease) in net assets from operations $ (1,663,718,916) $ 965,558,614 $ 34,851,081 13 (1) Amounts include net realized gain from redemptions in-kind of $90,653,270, $624,934,809 and $177,053,814, respectively. 6 Investment in Real Estate Joint Venture At March 31, 2008 and December 31, 2007, Belair Real Estate Corporation (Belair Real Estate) held an investment in one real estate joint venture (Real Estate Joint Venture), Elkhorn Property Trust (Elkhorn). Belair Real Estate held a majority economic interest of 81.5% and 83.0% in Elkhorn as of March 31, 2008 and December 31, 2007, respectively. Elkhorn owns industrial distribution properties. Condensed financial data of the Real Estate Joint Venture is presented below. March 31, 2008 December 31, 2007 Assets: Investment in real estate $ 208,795,197 $ 207,773,623 Other assets 5,682,185 4,278,715 Total assets $ 214,477,382 $ 212,052,338 Liabilities and Shareholders Equity: Mortgage notes payable $ 135,000,000 $ 135,000,000 Other liabilities 2,670,047 2,518,636 Total liabilities $ 137,670,047 $ 137,518,636 Shareholders equity $ 76,807,335 $ 74,533,702 Total liabilities and shareholders equity $ 214,477,382 $ 212,052,338 (1) The fair value of the mortgage notes payable is approximately $137,100,000 and $136,600,000 as of March 31, 2008 and December 31, 2007, respectively. The mortgage notes payable generally cannot be prepaid or otherwise disposed of without incurring a substantial prepayment penalty unless the rental property financed by the mortgage notes payable is sold. Management generally has no current plans to prepay or otherwise dispose of the mortgage notes payable without the sale of the related rental property prior to the maturity date. The fair value of the mortgage notes is based on estimates using discounted cash flow analysis and current prevailing interest rates. Three Months Ended March 31, 2008 March 31, 2007 Revenues $5,668,436 $ 4,588,776 Expenses 3,944,829 3,804,105 Net investment income before unrealized appreciation (depreciation) $ 1,723,607 $ 784,671 Change in net unrealized appreciation (depreciation) 550,026 7,504,373 Net investment income $ 2,273,633 $ 8,289,044 7 Interest Rate Swap Agreements Belair Capital has entered into interest rate swap agreements with Merrill Lynch Capital Services, Inc. to fix the cost of a substantial portion of its borrowings under the Credit Facility and to mitigate in part the impact of interest rate changes on Belair Capitals net asset value. Under such agreements, Belair Capital has agreed to make periodic payments at fixed rates in exchange for floating-rate payments from the counterparty at a predetermined spread to one-month London Interbank Offered Rate (LIBOR). The notional or contractual amounts of these instruments may not necessarily represent the amounts 14 potentially subject to risk. The measurement of the risks associated with these investments is meaningful only when considered in conjunction with all related assets, liabilities and agreements. Interest rate swap agreements in place at March 31, 2008 and December 31, 2007 are listed below. Notional Initial Amount Optional Final Unrealized Appreciation Effective (000s Fixed Floating Termination Termination (Depreciation) at Date omitted) Rate Rate Date Date March 31, 2008 December 31, 2007 10/03 $ 20,000 4.045% LIBOR + 0.30% - 6/10 $ (551,662) $ 17,855 10/03 61,500 4.865% LIBOR + 0.30% 7/04 6/10 (68,714) 199,055 10/03 75,000 4.795% LIBOR + 0.30% 9/04 6/10 (79,246) 285,073 10/03 42,000 4.69% LIBOR + 0.30% 2/05 6/10 - 205,357 10/03 49,000 4.665% LIBOR + 0.30% 3/05 6/10 - 249,508 10/03 35,330 4.18% LIBOR + 0.30% 7/09 6/10 (647,781) 103,950 2/04 95,952 5.00% LIBOR + 0.30% 8/04 6/10 (117,313) 204,041 $ (1,464,716) $1,264,839 (1) Interest rate swap agreements were sold to real estate investment affiliates of other investment funds advised by Boston Management for which an aggregate gain of $69,959 was recognized. 8 Debt Credit Facility  On February 14, 2008, Belair Capital amended its credit arrangement with Dresdner Kleinwort Holdings I, Inc. to decrease the amount of the term loan by $14,000,000 to an aggregate principal amount of $287,000,000. Borrowings under this credit arrangement accrue interest at a rate of one-month LIBOR plus 0.30% per annum. As of March 31, 2008, outstanding borrowings under this credit arrangement totaled $287,000,000. There were no changes to the terms of Belair Capitals credit arrangement with Merrill Lynch Mortgage Capital, Inc. during the three months ended March 31, 2008. As of March 31, 2008, outstanding borrowings under this credit arrangement totaled $5,000,000. 9 Segment Information Belair Capital pursues its investment objective primarily by investing indirectly in the Portfolio through Belvedere Company. The Portfolio is a diversified investment company that emphasizes investments in common stocks of domestic and foreign growth companies that are considered by its investment adviser to be high in quality and attractive in their long-term investment prospects. The Funds investment income includes the Funds pro rata share of Belvedere Companys net investment income. Separate from its investment in Belvedere Company, Belair Capital invests in real estate investments primarily through its subsidiary, Belair Real Estate. Belair Real Estate invests directly and indirectly in Partnership Preference Units, a Real Estate Joint Venture (Note 6), wholly owned real property (Wholly Owned Property) through its subsidiary, Bel Scudders 3 LLC, and certain debt and common equity investments. The Funds investment income from real estate investments primarily consists of distribution income from Partnership Preference Units, net investment income from the Real Estate Joint Venture and rental income from Wholly Owned Property. Belair Capital evaluates performance of the reportable segments based on the net increase (decrease) in net assets from operations of the respective segment, which includes net investment income (loss), net realized gain (loss) and the net change in unrealized appreciation (depreciation). The Funds Credit Facility borrowings and related interest expense are centrally managed by the Fund. A portion of the Credit Facility borrowings and related interest expense have been approximated and 15 allocated to the real estate segment for presentation purposes herein. Credit Facility borrowings allocated to the real estate segment primarily represent estimated net amounts borrowed to purchase the Funds interest in real estate investments. The Funds interest rate swap agreement balances are presented as part of the real estate segment for presentation purposes herein. The accounting policies of the reportable segments are the same as those for Belair Capital on a consolidated basis. No reportable segments have been aggregated. Reportable information by segment is as follows: Three Months Ended March 31, 2008 March 31, 2007 Investment income The Portfolio* $ 3,156,414 $ 3,852,117 Real Estate 4,219,033 4,460,483 Unallocated 87,380 95,286 Total investment income $ 7,462,827 $ 8,407,886 Net increase (decrease) in net assets from operations The Portfolio* $ (84,969,645) $ 1,267,172 Real Estate (10,905,690) 4,717,617 Unallocated (129,941) (1,306,337) Net increase (decrease) in net assets from operations $ (96,005,276) $ 4,678,452 March 31, 2008 December 31, 2007 Net assets The Portfolio* $ 879,136,838 $ 1,008,974,502 Real Estate (113,330,273) (91,461,579) Unallocated (6,518,962) (4,595,199) Net assets $ 759,287,603 $ 912,917,724 * Belair Capital invests indirectly in the Portfolio through Belvedere Company. Unallocated amounts pertain to the overall operation of Belair Capital and do not pertain to either segment. Included in this amount are primarily a servicing fee and unallocated Credit Facility interest expense as follows: Three Months Ended March 31, 2008 March 31, 2007 Servicing fee $ 57,937 $ 56,118 Credit Facility interest expense $ 90,768 $ 1,284,681 (2) Amounts include unallocated liabilities, net of unallocated assets. Unallocated liabilities primarily consist of outstanding unallocated Credit Facility borrowings. Such borrowings are used to finance ongoing operations of the Fund and are not allocable to reportable segments. As of March 31, 2008 and December 31, 2007, such borrowings totaled approximately $9,067,000. Unallocated assets represent direct cash and short-term investments held by the Fund, including the Funds investment in Cash Management. As of March 31, 2008 and December 31, 2007, such amounts totaled approximately $2,716,000 and $4,724,000, respectively. 16 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations (MD&A). The information in this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the Act). Forward-looking statements typically are identified by use of terms such as may, will, should, might, expect, anticipate, estimate, and similar words, although some forward-looking statements are expressed differently. The actual results of Belair Capital Fund LLC (the Fund) could differ materially from those contained in the forward-looking statements due to a number of factors. The Fund undertakes no obligation to update publicly any forward-looking statements, whether as a result of new information, future events, or otherwise, except as required by applicable law. Factors that could affect the Funds performance include a decline in the U.S. stock markets or in general economic conditions, adverse developments affecting the real estate industry, or fluctuations in interest rates . The following discussion should be read in conjunction with the Funds unaudited condensed consolidated financial statements and related notes in Item 1 above . MD&A for the Quarter Ended March 31, 2008 Compared to the Quarter Ended March 31, 2007 . Performance of the Fund. (1) The Funds investment objective is to achieve long-term, after-tax returns for shareholders. Eaton Vance Management (Eaton Vance), as the Funds manager, measures the Funds success in achieving its objective based on the investment returns of the Fund, using the S&P 500 Index as the Funds primary performance benchmark. The S&P 500 Index is a broad-based, unmanaged index of common stocks commonly used as a measure of U.S. stock market performance. Eaton Vances primary focus in pursuing total return is on the Funds common stock portfolio, which consists of its indirect interest in Tax-Managed Growth Portfolio (the Portfolio). The Fund invests in the Portfolio through its interest in Belvedere Capital Fund Company LLC (Belvedere Company). The Funds performance will differ from that of the Portfolio primarily due to its investments outside the Portfolio. In measuring the performance of the Funds real estate investments, Eaton Vance considers whether, through current returns and changes in valuation, the real estate investments achieve returns that over the long-term exceed the cost of the borrowings incurred to acquire such investments and thereby add to Fund returns. The Fund has entered into interest rate swap agreements to fix the cost of a substantial portion of its borrowings under the Credit Facility (described under " Liquidity and Capital Resources " below) and to mitigate in part the impact of interest rate changes on the Funds net asset value. The Funds total return was -10.68% for the quarter ended March 31, 2008. This return reflects a decrease in the Funds net asset value per share from $146.60 to $127.61 and a distribution of $3.44 per share during the period. The total return of the S&P 500 Index was -9.44% over the same period. Last year, the Fund had a total return of 0.44% for the quarter ended March 31, 2007. This return reflected a decrease in the Funds net asset value per share from $143.48 to $141.70 and a distribution of $2.42 per share during the period. The S&P 500 Index had a total return of 0.64% over the same period. Performance of the Portfolio. Financial markets endured a difficult first quarter as uncertainty about the credit market and the economy weighed on investors. Consumers battled rising food and energy prices while investors struggled with weak economic data and mounting inflation concerns. To address liquidity pressures, the Federal Reserve lowered the Federal funds and discount rates. Most popular indices failed to recover from mid-March lows and realized losses in the first quarter. The tech-heavy NASDAQ Composite lost 14%, while the blue-chip Dow Jones Industrial Average lost 7.6% and the S&P 500 Index declined 9.44% . It was the worst quarter for major indices since the third quarter of 2002, when the equity markets were approaching the lowest point of a protracted bear market. Amid increased market volatility, every economic sector of the S&P 500 Index registered declines. The consumer staples, industrials and materials sectors fared relatively better than the market, while the financials, information technology and telecommunication sectors registered double digit declines. Market-leading industries of the first quarter included road and rail, health care equipment and supplies, as well as air freight and logistics. In contrast, the thrifts and mortgage finance, wireless telecommunication services and investment banks industries realized double digit negative returns. On average during the course of the quarter, mid-cap and small-cap stocks continued to lag their larger-cap counterparts and value style gained over growth. (1) Past performance is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Total returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. The Portfolios total return for the period reflects the total return of another fund that invests in the Portfolio adjusted for non-Portfolio expenses of that fund. Performance is for the stated time period only and is not annualized; due to market volatility, the Funds current performance may be lower or higher. The performance of the Fund and the Portfolio is compared to that of their benchmark, the S&P 500 Index. It is not possible to invest directly in an index. 17 The Portfolio invests on a long-term basis in a broadly diversified portfolio consisting primarily of common stocks of established growth companies. The Portfolio slightly outperformed its benchmark, the S&P 500 Index, with a return of -8.45% during the period. The Portfolios out-performance was driven by positive sector allocation decisions and relatively stronger stock selection versus the S&P 500 Index. For comparison, total return of the Portfolio in the first quarter of 2007 was 0.14%, slightly lagging the S&P 500 Index return of 0.64% over the same period. The Portfolio remained overweight in the industrials, consumer staples and discretionary sectors during the period, while continuing to underweight the technology, utilities and materials sectors. A de-emphasis of the lagging information technology and health care sectors benefited the Portfolios performance, as did relatively stronger stock selection within the consumer discretionary and utilities sectors. The Portfolios relatively lower exposure to credit sensitive financials such as thrifts, mortgage and service stocks was beneficial as was an overweight in the defensive staples industries such as beverages and food products. In contrast, investment choices within the machinery, and road and rail industries hindered returns. Additionally, the Portfolios limited exposure to the stronger performing chemicals, and metals and mining industries coupled with stock selection within the energy equipment and service industry also negatively impacted returns. Performance of Real Estate Investments. The Funds real estate investments are held through Belair Real Estate Corporation (Belair Real Estate). As of March 31, 2008, real estate investments included: a real estate joint venture (Real Estate Joint Venture), Elkhorn Property Trust (Elkhorn); a wholly owned real property (Wholly Owned Property), Bel Scudders 3 LLC (Bel Scudders 3); a portfolio of income-producing preferred equity interests in real estate operating partnerships that generally are affiliated with and controlled by real estate investment trusts (REITs) that are publicly traded (Partnership Preference Units); and certain other real estate investments, including certain debt and common equity investments in two private real estate companies. Elkhorn owns industrial distribution properties and Bel Scudders 3 owns an office building leased to a single tenant subject to a net lease. During the quarter ended March 31, 2008, Belair Real Estate sold certain of its Partnership Preference Units totaling approximately $33.0 million (representing sales to real estate investment affiliates of other investment funds advised by Boston Management and Research (Boston Management)), recognizing a loss of approximately $0.2 million on the sale transactions. Subsequent to March 31, 2008, Belair Real Estate reached an agreement to sell certain of its Partnership Preference Units and related debt and common equity investments in two private real estate companies to third party entities. In accordance with the Funds valuation procedures, the fair value of these investments was increased subsequent to quarter end by approximately $7.6 million to reflect the estimated sales proceeds. Belair Real Estate will continue to monitor this issuer and expects the sale to close during the second quarter. During the quarter ended March 31, 2008, the Funds net investment income from real estate investments was approximately $3.4 million compared to approximately $3.7 million for the quarter ended March 31, 2007, a decrease of $0.3 million or 8%. The decrease was due to lower distributions from investments in Partnership Preference Units due to fewer average holdings of Partnership Preference Units during the quarter and an increase in mortgage interest expense. This decrease was partially offset by an increase in the net investment income of Elkhorn. During the quarter ended March 31, 2007, the Funds net investment income from real estate investments decreased principally due to lower distributions from investments in Partnership Preference Units principally due to the suspension of distribution payments by an issuer in 2006, partially offset by an increase in the net investment income of Elkhorn and the acquisition of Bel Scudders 3 in December The fair value of the Funds real estate investments was approximately $232.1 million at March 31, 2008 compared to approximately $271.1 million at December 31, 2007, a net decrease of $39.0 million, or 14%. This net decrease was principally due to fewer Partnership Preference Units held at the end of the quarter and a net decline in the fair value of continuing investments in Partnership Preference Units held at quarter end. The Funds investments in real properties achieved modest returns during the quarter, benefiting from earnings in the expected range offset, however, by capitalization rates and discount rates which widened slightly. These rates reflected the reduced availability of debt financing and uncertainty on the direction of valuations for institutional-grade real estate, thereby causing a decrease in transactional activity. The fair values of Partnership Preference Units decreased during the quarter due to continued widening of credit spreads, partially offset by a decline in interest rates during the quarter ended March 31, 2008. 18 During the quarter ended March 31, 2008, the Fund saw net unrealized depreciation in the fair value of its real estate investments of approximately $7.2 million compared to net unrealized appreciation of approximately $8.0 million during the quarter ended March 31, 2007. Net unrealized depreciation of approximately $7.2 million consisted of approximately $6.5 million of net unrealized depreciation in the value of the Partnership Preference Units and $0.7 million of net unrealized depreciation in the value of Belair Real Estates investment in Elkhorn. Performance of Interest Rate Swap Agreements. For the quarter ended March 31, 2008, net realized and unrealized losses on the Funds interest rate swap agreements totaled approximately $3.2 million, compared to net realized and unrealized losses of approximately $1.1 million for the quarter ended March 31, 2007. Net realized and unrealized losses on swap agreements for the quarter ended March 31, 2008 consisted of $2.7 million of net unrealized losses due to changes in swap agreement valuations and $0.5 million of periodic net payments made pursuant to outstanding swap agreements (and classified as net realized losses on interest rate swap agreements in the Funds unaudited condensed consolidated financial statements). For the quarter ended March 31, 2007, net realized and unrealized losses on swap agreements consisted of $1.9 million of net unrealized losses due to changes in swap agreement valuations, partially offset by $0.8 million of periodic net payments received pursuant to outstanding swap agreements. The negative contribution to Fund performance from changes in swap agreement valuation for the quarter ended March 31, 2008 was attributable to a decrease in swap rates during the quarter. The negative contribution to Fund performance from changes in swap agreement valuation for the quarter ended March 31, 2007 was attributable to a decrease in the remaining term of the agreements and a modest decrease in swap rates during the quarter. Fair Value Measurements. The Fund adopted Statement of Financial Accounting Standards (SFAS) No. 157, Fair Value Measurements, on January 1, 2008 as required. SFAS No. 157 establishes a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. For more information see Note 3 to the unaudited condensed consolidated financial statements. Liquidity and Capital Resources. Outstanding Borrowings. The Fund has entered into credit arrangements with Dresdner Kleinwort Holdings I, Inc. (DKH) and Merrill Lynch Mortgage Capital, Inc. (MLMC) (collectively, the Credit Facility) primarily to finance the Funds real estate investments and to satisfy the liquidity needs of the Fund. The Fund will continue to use the Credit Facility for such purposes in the future. In the future, the Fund may increase the size of the Credit Facility (subject to lender consent) and the amount of outstanding borrowings thereunder. As of March 31, 2008 , the Fund had outstanding borrowings of $ million and unused loan commitments of $ million under the Credit Facility. On February 14, 2008, the Fund amended the DKH credit arrangement to decrease the amount of borrowings by $14.0 million to an aggregate amount of outstanding borrowings of $287.0 million. The Fund has entered into interest rate swap agreements with respect to a substantial portion of its borrowings under the Credit Facility. Pursuant to these agreements, the Fund makes periodic payments to the counterparty at predetermined fixed rates in exchange for floating rate payments that fluctuate with one-month LIBOR . During the terms of the outstanding interest rate swap agreements, changes in the underlying values of the agreements are recorded as unrealized appreciation or depreciation. As of March 31, 2008 , the accumulated unrealized depreciation related to the interest rate swap agreements was approximately $1.5 million . As of December 31, 2007 , the accumulated unrealized appreciation related to the interest rate swap agreements was approximately $1.3 million . Item 3. Quantitative and Qualitative Disclosures About Market Risk. Interest Rate Risk. The Funds primary exposure to interest rate risk arises from its real estate investments that are financed by the Fund with floating rate borrowings under the Credit Facility and by fixed-rate secured mortgage debt obligations of Bel Scudders 3. Partnership Preference Units are fixed rate instruments whose values will generally decrease when interest rates rise and increase when interest rates fall. The interest rates on borrowings under the Credit Facility are reset at regular intervals based on one-month LIBOR . The Fund has entered into interest rate swap agreements to fix the cost of a substantial portion of its borrowings under the Credit Facility and to mitigate in part the impact of interest rate changes on the Funds net asset value. Under the terms of the interest rate swap agreements, the Fund makes cash payments at fixed rates in exchange for floating rate payments that fluctuate with one-month LIBOR . The Funds interest rate swap agreements will generally increase in value when interest rates rise and decrease in value when interest rates fall. In the future, the Fund may use other interest rate hedging arrangements (such as caps, floors and collars) to fix 19 or limit borrowing costs. The use of interest rate hedging arrangements is a specialized activity that can expose the Fund to significant loss. The following table summarizes the contractual maturities and weighted-average interest rates associated with the Funds significant non-trading financial instruments. The Fund has no market risk sensitive instruments held for trading purposes. This information should be read in conjunction with Notes 7 and 8 to the Funds unaudited condensed consolidated financial statements in Item 1 above. Interest Rate Sensitivity Cost, Principal (Notional) Amount by Contractual Maturity and Callable Date for the Twelve Months Ended March 31,* Fair Value as of March 31, 2008 2009 2010 2011 2012 2013 Thereafter Total Rate sensitive liabilities: Long-term debt: Fixed-rate mortgage $60,700,000 $60,700,000 $59,000,000 Average interest rate 5.61% 5.61% Variable-rate Credit Facility $292,000,000 $292,000,000 $292,000,000 Average interest rate 3.00% 3.00% Rate sensitive derivative financial instruments: Pay fixed/ receive variable interest rate swap agreements $287,782,000 $287,782,000 $(1,464,716) Average pay rate 4.75% 4.75% Average receive rate 3.00% 3.00% Rate sensitive investments: Fixed-rate Partnership Preference Units: Colonial Realty Limited Partnership, 7.25% Series B Cumulative Redeemable Perpetual Preferred Units, Callable 8/24/09, Current Yield: 9.00% $12,664,800 $12,664,800 $12,084,000 Essex Portfolio L.P., 7.875% Series D Cumulative Redeemable Preferred Units, Callable 7/28/10, Current Yield: 9.15% $12,832,750 $12,832,750 $10,763,050 20 Fair Value as of March 31, 2009 2010 2011 2012 2013 Thereafter Total MHC Operating Limited Partnership, 8.0625% Series D Cumulative Redeemable Perpetual Preference Units, Callable 3/24/10, Current Yield: 9.55% $31,250,000 $31,250,000 $26,387,500 National Golf Operating Partnership, L.P., 11% Series A Cumulative Redeemable Preferred Units, Callable 2/6/03, Current Yield: 21.57%** $31,454,184 $31,454,184 $16,841,475 National Golf Operating Partnership, L.P., 11% Series B Cumulative Redeemable Preferred Units, Callable 2/6/03, Current Yield: 21.57%** $5,000,000 $ 5,000,000 $ 2,550,000 PSA Institutional Partners, L.P., 7.25% Series J Cumulative Redeemable Perpetual Preferred Units, Callable 5/9/11, Current Yield: 8.45% $25,009,723 $25,009,723 $ 21,450,000 Note Receivable: Fixed-rate note receivable, 8% $2,070,580 $ 2,070,580 $ 0 * The amounts listed reflect the Funds positions as of March 31, 2008. The Funds current positions may differ. ** This issuer suspended payment of distributions to the Fund in October 2006. Item 4 . Controls and Procedures. Fund Governance. As the Funds manager, the complete and entire management, control and operation of the Fund are vested in Eaton Vance. The Funds Chief Executive Officer and Chief Financial Officer intend to report to the Audit Committee of the Board of Directors of Eaton Vance, Inc. (the sole trustee of Eaton Vance) any significant deficiency in the design or operation of internal control over financial reporting which could adversely affect the Funds ability to record, process, summarize and report financial data, and any fraud, whether or not material, that involves management or other employees who have a significant role in the Funds internal control over financial reporting. Disclosure Controls and Procedures. Eaton Vance, as the Funds manager, evaluated the effectiveness of the Funds disclosure controls and procedures (as defined by Rule 13a-15(e) of the Act) as of the end of the period covered by this report, with the participation of the Funds Chief Executive Officer and Chief Financial Officer. The Funds disclosure controls and procedures are the controls and other procedures that the Fund designed to ensure that information required to be disclosed by the issuer in the reports that it files or submits under the Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commissions rules and forms. Based on that evaluation, the Funds Chief Executive Officer and Chief Financial Officer concluded that, as of March 31, 2008, the Funds disclosure controls and procedures were effective. 21 Internal Control Over Financial Reporting. There were no changes in the Funds internal control over financial reporting that occurred during the quarter ended March 31, 2008 that have materially affected or are reasonably likely to materially affect the Funds internal control over financial reporting. 22 PART II. OTHER INFORMATION Item 1 . Legal Proceedings. Although in the ordinary course of business the Fund and its subsidiaries may become involved in legal proceedings, the Fund is not aware of any material pending legal proceedings to which they are subject. Item 1A. Risk Factors. There have been no material changes from risk factors as previously disclosed in the Funds Form 10-K for the year ended December 31, 2007 in response to Item 1A to Part 1 of Form 10-K. Item 2 . Unregistered Sales of Equity Securities and Use of Proceeds. As described in the Funds Annual Report on Form 10-K for the year ended December 31, 2007, shares of the Fund may be redeemed on any business day. The redemption price will be based on the net asset value next computed after receipt by the Fund of a written redemption request from a shareholder, including a proper form of signature guarantee and such other documentation the Fund and the transfer agent may then require. The Fund may, at its discretion, accept redemption requests submitted by facsimile transmission. Once accepted, a redemption request may not be revoked without the consent of the Fund. Settlement of redemptions will ordinarily occur within five business days of receipt by the Funds transfer agent of the original redemption request in good order, and (if applicable) promptly following registration and processing of stock certificates by the transfer agent of the issuer of the distributed securities. The right to redeem is available to all shareholders and all outstanding Fund shares are eligible for redemption. During each month in the quarter ended March 31, 2008, the total number of shares redeemed and the average price paid per share were as follows: Month Ended Total No. of Shares Redeemed Average Price Paid Per Share January 31, 2008 119,383.103 $136.57 February 29, 2008 116,399.479 $129.76 March 31, 2008 107,868.601 $125.42 Total 343,651.183 $130.30 (1) All shares redeemed during the periods were redeemed at the option of shareholders pursuant to the Funds redemption policy. The Fund has not announced any plans or programs to repurchase shares other than at the option of shareholders. Item 3 . Defaults Upon Senior Securities. None. Item 4 . Submission of Matters to a Vote of Security Holders. No matters were submitted to a vote of security holders during the quarter ended March 31, 2008. Item 5 . Other Information. None. Item 6 . Exhibits. (a) The following is a list of all exhibits filed as part of this Form 10-Q: 31.1 Certification Pursuant to18U.S.C. Section1350,as Adopted Pursuant to Section302of the Sarbanes- Oxley Act of 2002 31.2 Certification Pursuant to18 U.S.C. Section1350,as Adopted Pursuant to Section302of the Sarbanes- Oxley Act of 2002 23 32.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes- Oxley Act of 2002 32.2 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes- Oxley Act of 2002 (b) Reports on Form 8-K: None. 24 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized officer on May 9, 2008. BELAIR CAPITAL FUND LLC /s/ Andrew C. Frenette Andrew C. Frenette Chief Financial Officer (Duly Authorized Officer and Principal Financial Officer) 25 EXHIBIT INDEX 31.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 302 of the Sarbanes- Oxley Act of 2002 31.2 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 302 of the Sarbanes- Oxley Act of 2002 32.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes- Oxley Act of 2002 32.2 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes- Oxley Act of 2002 26
